Citation Nr: 1824559	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-29 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for degenerative disc disease and intervertebral disc syndrome (IVDS) of the lumbar spine (previously rated as lumbar strain).

2. Entitlement to an initial compensable rating for left knee bursitis prior to October 25, 2014. 

3. Entitlement to a rating in excess of 10 percent for left knee bursitis from October 25, 2014.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2007 to March 2013.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that in part granted service connection for lumbar strain and assigned a 10 percent rating and granted service connection for bursitis of the left knee and assigned a non-compensable rating, both effective March 15, 2013, the day following discharge from active duty.

In February 2015, the RO granted a 10 percent rating for bursitis of the left knee, effective October 25, 2014.  In the same decision, the RO re-characterized the low back disability as degenerative disc disease and intervertebral disc syndrome and continued a 10 percent rating, effective October 25, 2014. 

A Board hearing took place in April 2017; a transcript is available in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary after the Veteran reported at his hearing that he is making more frequent visits to urgent care hospitals due to his back pain, and is experiencing worsening left knee pain. Additionally the Veteran reports times where he is unable to move from his couch or bed due to back pain.

Since the October 2014 examination the Veteran has reported worsening symptoms and pain in both his back and left knee. The VA is tasked with a duty to assist; this duty includes providing a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 U.S.C. § 5103A; 38 C.F.R. 3.159. When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination. Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993). The Veteran last had an exam over three years ago and reported that his symptoms have worsened as recently as April 2017. To ensure that the record reflects the current severity of the Veteran's left knee and back the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected injuries.

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 28 Vet.App. 158 (2016).  The U. S. Court of Appeals for Veterans Claims held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017) addressed the adequacy of a VA examiner's opinion concerning additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare-up, the examiner must "[E]licit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so." Sharp, 29 Vet. App. at 35.

Consequently, the Veteran must be afforded new VA examinations that comply with 38 C.F.R. § 4.59 and include all necessary information in view of the Veteran's lay reports, DeLuca, Correia, and Sharp.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to identify or submit any additional pertinent evidence and argument in support of his claims on appeal.

Request that he identify any other relevant treatment that he has received or is receiving, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.   Request all records of VA care since October 2014.  

2. Schedule the Veteran for an examination of 

(a) the current lumbar spine disability.  Specifically, request that the examiner perform an evaluation of the disability including in passive and active motion under weight and non-weight bearing conditions and whether a physician has required the Veteran to go on bed rest for any incapacitating episodes; and 

(b) the current left knee disability. Request that the examiner evaluate all features of the disability including passive and active range of motion under weight bearing and non-weight bearing conditions and during any flare-ups and any instability or cartilage damage. .  

The examiner should asses the Veteran's flare-up function, and if one is not occurring during the examination the examiner should ask the Veteran about flare-ups and have him describe the episodes in detail in compliance with Sharp.

Both the back and left knee examinations shall comply with Sharp, DeLuca, and Correia.

3. The RO is to readjudicate the issue on appeal. If the benefit being sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




